           Case 1:20-cv-07812-CM Document 4 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOUSTAPHA WALKER,

                                 Petitioner,

                     -against-                                      20-CV-7812 (CM)

                                                                ORDER OF DISMISSAL
JULIE WOLCOTT, Superintendent Orleans
Correctional Facility,

                                 Respondent.

COLLEEN MCMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in Orleans Correctional Facility, filed this petition for a

writ of habeas corpus under 28 U.S.C. § 2241, challenging his custody. On September 23, 2020,

the Court directed Petitioner, within thirty days, to submit a completed request to proceed in

forma pauperis (IFP) application or pay the $5.00 fee required to file a habeas corpus petition in

this Court. In response, on October 6, 2020, Petitioner submitted a letter stating that he

forwarded the petition to the wrong court and requesting that the Court transfer this action to the

United States District Court for the Western District of New York, or in the alternative, allow

him to withdraw the petition.1 (ECF No. 3.) The Court denies Petitioner’s request to transfer this

case to the Western District of New York, but grants his request to withdraw this action under

Rule 41(a) of the Federal Rules of Civil Procedure.2


       1
         Petitioner also asserts that he filed this petition in tandem with his pending habeas
corpus action under 28 U.S.C. § 2254. See Walker v. Wolcott, ECF 1:20-CV-4498, 1 (S.D.N.Y.
filed June 11, 2020.) Petitioner further asserts that he paid the filing fee and attaches to his letter
a June 30, 2020 receipt for a disbursement request made to his facility. But the receipt appears to
be for the filing fee for the § 2254 petition under case number 20-CV-4498, which the Court
received on July 2, 2020. This action was filed months later, on September 22, 2020.
       2
        Petitioner may choose to pursue habeas corpus relief under § 2241 by filing a petition
in the Western District of New York. The Court offers no opinion on Petitioner’s grounds for
relief.
            Case 1:20-cv-07812-CM Document 4 Filed 10/14/20 Page 2 of 2




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The petition is voluntarily dismissed without prejudice under Fed. R. Civ. P. 41(a).

This order closes this case and all other pending matters are terminated.

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     October 14, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
